Citation Nr: 0213578	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  95-42 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the left knee, postoperative, with arthritis, 
currently 30 percent disabling.

2.  Entitlement to an effective date prior to August 20, 1992 
for the 30 percent evaluation of the left knee disability.

(The issues of entitlement to service connection for 
degenerative joint disease of the right shoulder and right 
elbow and an increased evaluation for residual fractures of 
right humerus are the subjects of a separate decision by the 
Board of Veterans' Appeals.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to October 
1956.  This case came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision, which 
granted a 10 percent evaluation for the left knee disability.  
In a June 1995 rating decision, the RO increased the rating 
to 30 percent effective from August 20, 1992.  The veteran 
also appealed the effective date of this rating.  The veteran 
and his representative appeared before a Member of the Board 
at a hearing at the RO in February 1999.  In June 1999, the 
Board remanded these issues for additional development.

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for internal derangement of the left 
knee to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
The RO found that the case did not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
CAVC further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question. VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Postoperative internal derangement of the left knee, 
following removal of symptomatic semilunar cartilage, is 
manifested by slight swelling, difficulty in weightbearing 
ability, pain on motion when trying to fully extend or lock 
the knee, extension to 90 degrees without pain, no evidence 
of subluxation or laxity, and 
x-ray evidence of degenerative arthritis. 

2.  The RO denied a compensable evaluation for the veteran's 
internal derangement of the left knee by a September 1989 
letter which also provide the appellate rights.  The veteran 
did not file a notice of disagreement.

3.  The veteran's claim for a compensable evaluation for his 
left knee disability was received at the RO on August 20, 
1992.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for internal derangement of the left knee has not been met.  
38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).

2.  The criteria for a separate rating of 10 percent, and no 
higher, for arthritis of the left knee under Diagnostic Codes 
5010-5003 have been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.10, 4.20, 4.40, 
4.45, 4.59, 4.71a and Diagnostic Codes 5003, 5010, 5260-5261 
(2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).

3.  The criteria for a separate rating of 10 percent, and no 
higher, for removal of semilunar cartilage, symptomatic, of 
the left knee under Diagnostic Code 5259 has been met.  38 
U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a and Diagnostic 
Code 5259 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001).

4.  An effective date prior to August 20, 1992 for the 30 
percent evaluation for internal derangement of the knee, 
postoperative, is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation

Service medical records show that the veteran was treated for 
acute traumatic synovitis of the left knee and subsequently 
underwent excision of the semi-lunar cartilage of the left 
knee during service.  The final diagnosis was internal 
derangement of the left knee.  In an April 1957 rating 
decision, the RO granted service connection for internal 
derangement of the left knee postoperatively and assigned 
noncompensable evaluation under Diagnostic Code 5257.

In his statements and hearing testimony, the veteran 
testified that he experiences pain in his left knee, that he 
cannot bear weight on his left leg for prolonged periods of 
time, and that he has difficulty going down stairs.  

A July 10, 1991 VA medical record notes the veteran's claim 
of pain and swelling in his left knee.  On evaluation, the 
veteran walked with an antalgic gait and was limping and 
there was swelling of the left knee.  The diagnosis was 
posttraumatic arthritis of the left knee.  

Private medical records dated in December 1991 disclose the 
veteran's complaints of pain, swelling, and locking of the 
left knee.  On evaluation, there was moderate effusion with 
range of motion from 25 degrees to 90 degrees, and all motion 
was painful.  The knee was tender to palpation at lateral and 
medial joint line.  X-rays revealed extensive advanced 
osteoarthritis with spurs from the patella, complete loss of 
patellofemoral joint space, extensive spurring about the 
tibial femoral joint and bilateral compartment with 
narrowing.  In a follow-up examination, it was noted that he 
lacked terminal 10 percent extension and had flexion to 122 
degrees.  Total knee replacement surgery was discussed.  

VA medical records from September 1990 to September 1992 do 
not contain complaints, findings, or diagnosis of left knee 
disability.  An April 1993 VA medical record indicates the 
veteran was seen complaining of bilateral knee pain, worse on 
the left.  X-rays revealed findings of degenerative arthritis 
involving the patellofemoral compartment and it was noted 
that they were highly suspicious of chondrocalcinosis versus 
osteoarthritis.

A December 1993 VA examination report noted the veteran's 
complaints of pain and feeling of instability of the knee.  
On evaluation, the left knee was slightly swollen and tender 
over the medial joint line.  There was crepitation through 
entire range of motion and the veteran was unable to lock the 
knee to 0 on extension.  Flexion was limited to 100 degrees 
with much pain after 90 degrees.  There was tenderness under 
the area anteriorly by the patella tendon and the anterior 
drawer's sign showed a suggestion of positive.  After 
reviewing the April 1993 x-rays, the examiner diagnosed 
degenerative arthritis of the left knee.  In an October 1994 
rating decision, the RO granted a 10 percent evaluation for 
internal derangement of the left knee postoperative effective 
August 20, 1992.  

In a May 1995 examination report by a private orthopedist, 
Dr. C.T. Moorman, the veteran complained of aching pain of 
the left knee with ambulation.  On evaluation, it was noted 
that the veteran walked with a marked limp favoring his left 
side, displayed range of motion from 10 degrees to 90 degrees 
with pain at the extremes and marked crepitus.  There was 
tenderness over both the medial and lateral joint lines and 
with patellofemoral mobilization.  X-rays revealed severe 
degenerative osteoarthritis of all three compartments of the 
knee with complete destruction of his articular surface and 
his patella femoral joint, and spurring of the tibial spine 
and lateral femoral and tibial surfaces.  The diagnosis was 
severe posttraumatic osteoarthritis of the left knee.  Dr. 
Moorman opined that the veteran's left knee disability was 
directly related to his knee injury and surgery in service.  
In a June 1995 rating decision, the RO determined that this 
report was more representative of the left knee condition 
than the previous VA examination, and increased the 
evaluation of the internal derangement of the left knee to 30 
percent effective from August 20, 1992.  

A September 1995 VA examination report showed that there were 
obvious deformities of the left knee with degenerative 
changes.  Range of motion revealed extension to 0 degrees 
with the inability to lock the patella, and flexion to about 
120 degrees with pain.  There was no laxity of the joints, no 
drawer's sign, subluxation, or lateral instability.  The 
diagnosis was degenerative arthritis of the left knee.  This 
examiner opined that the veteran's degenerative arthritis was 
not related to his service-connected meniscectomy residuals.

A November 1996 VA examination of the left knee revealed 
crepitation in the knee.  On range of motion testing, the 
veteran lacked final 5 degrees of full extension, and was 
only able to flex to 100 degrees.  After a half knee bend, he 
had popping and pain in the knee.  The veteran relied on a 
cane for balance when standing, walked with an antalgic gait 
and sat in a wheelchair for the examination.  The diagnoses 
included history of injury with derangement of the left knee, 
postoperative with residual traumatic arthritis and painful 
loss of motion.

A July 1999 VA examination noted that the veteran complained 
of constant aching pain in the left knee, that is exacerbated 
by walking or climbing stairs.  He reported that he had been 
receiving cortisone shots in his knee for the past several 
years.  On evaluation, extension was 0 degrees and flexion 
was 90 degrees with pain and crepitus on all flexion.  He 
complained of discomfort with varus and valgus stress. The 
veteran was able to walk with the use of a cane.  The 
diagnosis was internal derangement of the left knee, status 
post meniscectomies multiple times, with posttraumatic 
degenerative joint disease with residuals.

Private and VA medical records from January 1998 to October 
1999 show continued complaints of knee pain and diagnoses of 
degenerative arthritis of the left knee.

At a February 2002 VA examination, the veteran complained of 
pain, swelling, weakness, and stiffness of the left knee.  On 
evaluation, he walked with the use of a cane taking small 
short steps.  There was slight swelling of the left knee and 
tenderness on palpation of patella.  There was crepitation 
and the veteran complained of pain when trying to fully 
extend the knee.  Range of motion was 0 to 110 degrees with 
pain at flexion past 90 degrees.  On stability testing for 
medial to lateral stress, no pain was noted.  The diagnosis 
was severe degenerative arthritis of the left knee due to the 
injury and surgery in service.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  In the evaluation of 
service-connected disabilities the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  However, 
where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  CAVC held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2001), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

The Board, in the June 1999 Remand, set forth the CAVC 
decision in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition as well as the 
precedent opinion by VA General Counsel, VAOPGCPREC 23-97 
(1997), which held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.   The Board advised the RO to 
consider these decisions in evaluating the veteran's knee 
disability.  

In a March 2002 Supplemental Statement of the Case, the RO 
noted that in order to evaluate the veteran under both 
Diagnostic Code 5003 and 5257, the veteran must have both 
limitation of motion due to arthritis and lateral instability 
or subluxation of the knee.  The RO stated that, in this 
case, the veteran did not have lateral instability or 
subluxation of the knee, but had painful motion. According to 
the RO, all the veteran's symptoms were used to achieve the 
current 30 percent evaluation.  Additionally, the RO stated 
that because the examiner attributed the veteran's knee 
symptoms to his arthritis and not the meniscectomy, the 
provisions of Diagnostic Code 5259 were not applicable.  
Finally, the RO explained, hypothetically, that if the 
veteran's disabling knee manifestations were rated 
separately, a 10 percent evaluation would be assigned under 
Diagnostic Code 5003 for painful motion due to arthritis and 
a 10 percent evaluation would be assigned under Diagnostic 
Code 5259 for symptomatic removal of the semilunar cartilage, 
but the veteran would not be entitled to an evaluation under 
Diagnostic Code 5257 as he does not have lateral instability 
or subluxation; he would then only receive a combine 
evaluation of 20 percent, rather than 30 percent.  

The RO continued the veteran's service-connected left knee 
disability as 30 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257, which contemplates severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).  The Board will not 
change this evaluation.

However, the Board is bound by the CAVC decision in Esteban 
as well as VAOPGCPREC 23-97 (1997) discussed above.  In 
addition, the Acting General Counsel of the VA determined 
that 38 C.F.R. § 4.71a, Diagnostic Code 5257 only addresses 
instability of the knee and does not encompass limitation of 
motion of the knee.  VAOPGPREC 9-98 (1998).  In such a case, 
where a musculoskeletal disorder is rated under a diagnostic 
code that does not involve limitation of motion and another 
diagnostic code based on limitation of motion is applicable, 
the latter diagnostic code must be considered in light of 
sections 4.40, 4.45 and 4.59.  Thus, the Board will consider 
whether the veteran is entitled to a separate rating under 
other potentially applicable Diagnostic Codes.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
Accordingly, since the plain terms of Diagnostic Code 5257 
and 5003 address either different disabilities or different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes 5257 and 5003, if the criteria 
for each code are met, is not pyramiding.  VAOPGCPREC 23-97 
(1997).  When radiologic findings of arthritis are present, a 
veteran whose knee disability is evaluated under 5257 or 5259 
is also entitled either to a separate compensable evaluation 
under DC 5260 or DC 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  VAOPGCPREC 9-98 (1998).

In this case, the private and VA medical evidence from April 
1993 to February 2002 showing limited flexion to a 
noncompensable degree with accompanying findings such as 
satisfactory evidence of painful motion and crepitus along 
with 
x-ray evidence of degenerative arthritis, supports a finding 
that the veteran's left knee disability meets the criteria 
established for the assignment of a separate 10 percent 
rating under Code 5010.  Under Lichtenfels, the x-ray 
evidence of degenerative changes of the right knee with the 
examiner's notation that there was restriction of motion 
provides a basis for such separate 10 percent disability 
evaluation.  

However, a compensable level of limitation of flexion or 
extension under either Diagnostic Code 5260 or 5261 was not 
demonstrated as there was no limitation of extension of 10 
degrees or more and limitation of flexion was not 45 degrees 
or less.  In reaching the conclusion, the Board has 
considered the actual range of motion and the functional 
equivalent of the range of motion due to the factors 
expressed in DeLuca and the regulations.  Neither the 
examiner nor the veteran indicated the existence of pain to 
the extent that it limits flexion or extension to the degrees 
warranted for an evaluation in excess of 10 percent.  Even 
when every range of motion reported is accepted as correct, 
the ranges of motion (actual or functional) do not support an 
evaluation in excess of 10 percent.  Limitation of flexion of 
the leg to 45 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  A 30 percent evaluation requires 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001).  Limitation of extension of the leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).  The average normal range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2001).  

In essence, the preponderance of the evidence establishes 
that the veteran experiences some pain on use and that there 
is minimal functional impairment in the range of motion.  The 
level of the functional impairment warrants the assignment of 
the minimum compensable evaluation based on range of motion 
and no more.  Therefore, the Board finds that the veteran's 
post-operative left knee disability merits assignment of a 
separate evaluation not higher than 10 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003 
(2001).

Furthermore, the VA and private medical records from December 
1993 to February 2002 also show that the veteran had removal 
of symptomatic semilunar cartilage and is unable to lock the 
knee and cannot bear full weight on the knee without use of a 
cane, thus, he is also entitled to a separate 10 percent 
evaluation under Diagnostic Code 5259.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee; consequently, Diagnostic Code 5256 is not for 
application.  As there is no objective clinical evidence of 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion of the joint, Diagnostic Code 
5258 is not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258.  As there is no impairment of the 
tibia or fibula, Diagnostic Code 5262 is also not applicable.  
Although the VA examination in March 1998 noted 5 degrees of 
recurvatum, there is no diagnosis of genu recurvatum of 
record.  Thus, an evaluation under Diagnostic Code 5263, genu 
recurvatum, is not applicable. 

The Board has considered all of the applicable evidence 
relating to the veteran's knee disabilities, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995).

II.  Earlier effective date

The veteran seeks an earlier effective date for the 30 
percent disability award for his service-connected internal 
derangement of the left knee.  He and his representative 
contend that the proper earlier effective date should be 
either May 1989 or April 1991 because he filed claims which 
were not addressed or developed by the RO.

The controlling regulation in this case states that the 
effective date of an evaluation and award of compensation 
based on a claim or reopened claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(o), (q) (r) 
(2001).  However, since this case involves a claim for an 
increased evaluation, the effective date may be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise, the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

Evidence reveals that the veteran filed a VA Form 21-4138, 
dated May 19, 1989, which included a claim for increased 
evaluation for his left knee.  In a June 13, 1989 letter, the 
RO solicited evidence to support the veteran's claim.  There 
was no response from the veteran.  In a letter dated 
September 11, 1989, the RO denied the veteran's May 1989 
claim for increased evaluation of his noncompensable 
evaluation for internal derangement of the left knee.  This 
letter included the veteran's procedural and appellate 
rights.  

The claims file contains VA Forms 21-4142s providing 
authorizations for release of information from military 
facilities, dated in April 1990.  An envelope postmarked 
April 28, 1990 is attached.  The records referred to appear 
to relate to the veteran's claim for service connection 
rather than increased rating as they are authorizations to 
obtain evidence from military hospitals during the veteran's 
period of service.  Moreover, there is no statement from the 
veteran indicating disagreement with the denial of increased 
evaluation of the left knee.   Accordingly, the Board finds 
that the veteran did not submit a Notice of Disagreement on 
this issue within one year of the date of the September 1989 
notification letter.  38 U.S.C.A. § 7105(b)(1) (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.302(a) (2001).  Thus, that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.302(a).

On April 4, 1991, the RO received a claim from the veteran's 
son for Chapter 35 Dependents Educational Assistance.  
Included with the Chapter 35 claim were photocopies of 
several service department and VA letters to the veteran 
dated in the 1950's and 1960's as well as a copy of the May 
1989 VA Form 21-4138.  However, there is no statement signed 
by the veteran or any evidence indicating that the veteran 
submitted this information as a claim for compensation 
benefits.  Thus, it appears that the veteran's son (not the 
veteran) submitted these photocopied documents as support for 
an award of Chapter 35 Dependents Educational Assistance.  
The RO marked the photocopy of the May 1989 VA Form 21-4138, 
date stamped April 4, 1991, as duplicative.  The RO, in a 
June 1991 letter addressed to the veteran's son, denied 
Chapter 35 Dependents Educational Assistance.    

On August 20, 1992, the veteran submitted another VA Form 21-
4138, requesting compensable benefits.  Within a year of this 
statement, in March 1993, the veteran submitted a claim for 
an increased compensable evaluation for his left knee.

VA medical records from the Brooklyn VAMC were requested in 
July 1989; however, none were available.  Following a 
September 1994 request, a July 10, 1991 VA medical record 
from VAMC Lyons was received.  

The July 10, 1991 VA medical record showed that the veteran 
was seen complaining of left knee pain and swelling.  The 
diagnosis was posttraumatic arthritis of the left knee.  
Additional VA medical records from September 1990 to May 1993 
first show complaints of left knee pain and x-ray evidence of 
osteoarthritis of the left knee noted in an April 14, 1993 VA 
medical record.  

In September 1993, the RO received private medical records 
dated in December 1991 showing increased left knee pain, 
swelling, and limitation of motion with 
x-ray evidence of osteoarthritis of the left knee.  In June 
1995, the RO, following a December 1993 VA examination and 
May 1995 private medical examination, granted 30 percent for 
internal derangement of the left knee effective from 
August 20, 1992.  In a May 1996 Supplemental statement of the 
case, the RO advised that the effective date of the increased 
evaluation was the date the veteran's reopened claim was 
received, August 20, 1992.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2001). "Claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2001). 

The submission of a copy of the May 1989 claim by the 
veteran's son in April 1991 in support of his (the veteran's 
son's) claim for education benefits does not show intent on 
the part of the veteran to apply for benefits.  In contrast, 
the veteran's August 1992 submission of a VA Form 21-4138 as 
an informal claim for compensation shows intent to apply for 
benefits.  The Board finds that subsequent to the final 
September 1989 denial of increased evaluation, the veteran 
did not file a claim for increased evaluation of the left 
knee until August 20, 1992.   Accordingly, the effective date 
of the increased evaluation cannot be earlier than August 20, 
1992, on the basis of the date of the claim.  

Moreover, the evidence does not establish that an increase in 
disability due to left knee disability was factually 
ascertainable within the one-year period prior to receipt of 
the claim for increase in August 20, 1992.  The Board notes 
that the RO, in its June 1995 rating decision, determined 
that the 30 percent evaluation was effective the date of the 
claim.  Thus, the Board concludes that, based on the evidence 
of record, an effective date for the 30 percent evaluation 
for left knee disability prior to August 20, 1992 is not 
warranted. 

III. VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The regulations implementing the VCAA were published on 
August 29, 2001.  They apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

There is no issue as to providing an appropriate application 
form, or completeness of the application.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by two Board remands, multiple 
supplemental statements of the case, and a September 2001 
letter.  The September 2001 letter, in particular, informed 
the veteran of the type of evidence needed to substantiate 
his claim and the duties that the RO would undertake to 
assist him.  He was specifically advised that he could obtain 
private medical records and submit them to VA, or identify 
such records and VA would request them.  Accordingly, the 
veteran was appropriately advised of both his and VA's 
responsibilities and duties to obtain and submit supporting 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, VA clinical records, and private medical 
records.  Moreover, the veteran appeared at a hearing before 
a Member of the Board and presented testimony.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  

Under the circumstances of this case, a further development 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   



ORDER

An evaluation in excess of 30 percent evaluation for internal 
derangement of the left knee under Diagnostic Code 5257 is 
denied.  A separate 10 percent evaluation for the veteran's 
left knee disability under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5003 is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  A separate 10 percent evaluation for the veteran's 
left knee disability under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 is granted, subject to the laws 
and regulations governing the award of monetary benefits.  An 
effective date prior to August 30, 1992 effective date for 
the award of a 30 percent disability rating for the veteran's 
left knee disability, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

